Exhibit 10.1

 

SB FINANCIAL GROUP, INC.

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

FOR MARK A. KLEIN

 

THIS AGREEMENT between SB Financial Group, Inc. (the “Company”) and Mark A.
Klein (the “Executive”) is effective as of the 22nd day of January, 2018 (the
“Effective Date”). This Agreement replaces the Employment Agreement for Mark A.
Klein dated July 15, 2015 (the “Employment Agreement”).

 

WITNESSETH:

 

WHEREAS, the Company and the Executive previously entered into the Employment
Agreement to provide the Executive with the benefits described therein; and

 

WHEREAS, the Company and the Executive wish to make changes as set forth herein.

 

NOW, THEREFORE, in consideration of the services performed in the past and to be
performed in the future, as well as of the mutual promises and covenants herein
contained, the parties agree as follows:

 

AGREEMENT:

 

ARTICLE 1: DEFINITIONS

 

For purposes of this Agreement, the following capitalized words and phrases
shall have the following meanings unless another context clearly requires
another meaning:

 

1.1 ACT. The Securities Exchange Act of 1934, as amended.

 

1.2 ACCRUED OBLIGATIONS. The accrued but unpaid Base Salary, unreimbursed
business expenses, other payments and benefits described in Section 4.1.

 

1.3 AFFILIATE. Any corporation (including any non-profit corporation), general
or limited partnership, limited liability company, joint venture, trust,
association or organization which is, directly or indirectly, controlled by, or
under common control with, the Company.

 

1.4 AGREEMENT. This SB Financial Group, Inc. Employment Agreement for Mark A.
Klein, as it may be amended from time to time.

 

1.5 ANNUAL DIRECT SALARY. The Executive’s annualized base salary based on the
highest base salary rate in effect for any pay period ending with or within the
thirty-six (36) consecutive calendar month period ending on or immediately
before the date on which it is being calculated, multiplied by twelve (12).
Annual Direct Salary will be determined without including any employee or fringe
benefits, bonuses, incentives or other compensation (other than base salary)
paid or earned during the calculation period.

 

1.6 BASE SALARY. The annual “base salary” established under Section 3.2(a), as
such salary may be adjusted.

 

1.7 BENEFICIARY. The person or persons whom the Executive has designated as set
forth in Exhibit A to receive payments pursuant to this Agreement in the event
of Executive’s death. If the Executive has not designated any Beneficiary, or if
the Executive’s designated Beneficiary does not survive the Executive, the
Executive’s estate shall be the Executive’s Beneficiary.

 



-1-

Klein Employment Agreement October 10, 2017

 

 

 

1.8 BOARD. The Board of Directors of the Company.

 

1.9 CAUSE. The occurrence of one or more of the following:

 

(a)The willful failure by the Executive to substantially perform the Executive’s
duties hereunder (other than a failure attributable to an event that constitutes
Good Reason or resulting from the Executive’s incapacity because of death or
disability), after notice from the Company or an Affiliate, and a failure to
cure such violation within twenty (20) days of said notice;

 

(b)The willful engaging by the Executive in misconduct injurious to the Company
or an Affiliate;

 

(c)Dishonesty, insubordination or gross negligence of the Executive in the
performance of the Executive’s duties;

 

(d)The Executive’s breach of fiduciary duty involving personal profit;

 

(e)Conduct on the part of the Executive which brings public discredit to the
Company or an Affiliate, and, if the effect may be cured, a failure to cure
within twenty (20) days of the date notice of such conduct is delivered to the
Executive;

 

(f)The Executive’s conviction of, or plea of guilty or nolo contendere to, a
felony (including conviction of or plea of guilty or nolo contendere to a
misdemeanor that was originally charged as a felony but was reduced to a
misdemeanor as a result of a plea bargain), crime of falsehood or a crime
involving moral turpitude or the actual incarceration of Executive for a period
of twenty (20) consecutive days or more;

 

(g)The Executive’s theft or abuse of the Company’s or any Affiliate’s property
or the property of the Company’s or any Affiliate’s customers, employees,
contractors, vendors or business associates;

 

(h)The direction or recommendation of a state or federal bank regulatory
authority to remove the Executive from the Executive’s position(s) with the
Company or any Affiliate;

 

(i)The Executive’s willful failure to follow the good faith lawful instructions
of the Board (or the board of directors of an Affiliate), with regard to its
operations, after written notice and, if the event may be cured, a failure to
cure such violation within twenty (20) days of the date said notice is delivered
to the Executive;

 

(j)Material breach of any contract or agreement that the Executive entered into
with the Company or an Affiliate, including breach of any of the obligations
described in Article 4 and, if the breach may be cured, a failure to cure such
breach within twenty (20) days of the date notice of such breach is delivered to
the Executive;

 

(k)Unauthorized disclosure of the trade secrets or Confidential Information of
the Company or an Affiliate, or any of their trade partners or vendors; and

 

  (l) Any intentional cooperation with any party attempting to effect a Change
of Control unless (i) the Board has approved or ratified that action before the
Change of Control or (ii) that cooperation is required by law.

 



-2-

Klein Employment Agreement October 10, 2017

 

 

However, Cause will not arise solely because the Executive is absent from active
employment during periods of vacation, consistent with the Company’s or any
Affiliate’s applicable vacation policy or other period of absence initiated by
the Executive and approved by the Company or such Affiliate.

 

Also, if, after the Executive Terminates employment, the Company learns that the
Executive has actively concealed conduct or an event that, if discovered before
employment Terminated, would have constituted “Cause,” the provisions of
Section 4.1 will be applied retroactively to the date the Executive Terminated
employment and the Company may recover any and all amounts paid to the Executive
(or to the Executive’s Beneficiary) under this Agreement in excess of the
Accrued Obligations.

 

1.10 CHANGE ENTITY. The entity resulting from a Change of Control or succeeding
to the Company’s interests as a result of a Change of Control.

 

1.11 CHANGE OF CONTROL. The earliest of any of the following:

 

(a)Any transaction of a nature that would be required to be reported in response
to Item 6(e) of Schedule 14A of Regulation 14A or any successor rule or
regulation promulgated under the Act;

 

(b)A merger or consolidation of the Company with or purchase of all or
substantially all of the Company’s assets by another “person” or group of
“persons” (as such term is defined or used in Sections 13(d)(3) and 14(d) of the
Act) and, as a result of such merger, consolidation or sale of assets, less than
a majority of the outstanding voting stock of the surviving, resulting or
purchasing person is owned, immediately after the transaction, by the holders of
the voting stock of the Company before the transaction, regardless of when or
how their voting stock was acquired;

 

(c)Any “person” (as such term is defined in Section 3(a)(9) of the Act and as
used in Sections 13(d)(3) and 14(d)(2) of the Act) becomes through any means a
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of the Board;

 

(d)Any “person” as defined above, other than the Company, the Executive or the
Company’s ESOP, is or becomes the “beneficial owner” (as defined in Rule 13d-3
and Rule 13d-5, or any successor rule or regulation, promulgated under the Act),
directly or indirectly, of securities of the Company which represent twenty-five
percent (25%) or more of the combined voting power of the securities of the
Company, then outstanding but disregarding any securities with respect to which
that acquirer has filed SEC Schedule 13G indicating that the securities were not
acquired and are not held for the purpose of or with the effect of changing or
influencing, directly or indirectly, the Company’s management or policies,
unless and until that entity or person files SEC Schedule 13D, at which point
this exception will not apply to such securities, including those previously
subject to an SEC Schedule 13G filing; and

 



-3-

Klein Employment Agreement October 10, 2017

 

 

(e)Individuals who, on the Effective Date, constituted the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the
members of the Board; provided that any person becoming a director subsequent to
the Effective Date whose election or nomination for election was approved by a
vote of at least two-thirds (2/3) of the then Incumbent Directors (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; and further provided, however, that
no individual elected or nominated as a director of the Company initially as a
result of an actual or threatened election contest with respect to directors or
any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board shall ever be deemed to be an
Incumbent Director.

 

If more than one event that constitutes a Change of Control occurs during a
Protection Period, the Executive shall be entitled to the amount that produces
the largest after-tax amount generated by any of the Changes of Control.

 

Notwithstanding any other provision of this Agreement, the Executive will not be
entitled to any amount under this Agreement if the Executive acted in concert
with any person or group (as defined above) to effect a Change of Control, other
than at the specific direction of the Board and in the Executive’s capacity as
an employee of the Company.

 

1.12 CODE. The Internal Revenue Code of 1986, as amended.

 

1.13 COMPANY. SB Financial Group, Inc., an Ohio corporation having a place of
business at 401 Clinton Street, Defiance, Ohio, formerly known as Rurban
Financial Corp.

 

1.14 CONFIDENTIAL INFORMATION. Any and all information (other than information
in the public domain) related to the Company’s, any Affiliate’s or the Change
Entity’s business, including all processes, inventions, trade secrets, computer
programs, technical data, drawings or designs; information concerning pricing
and pricing policies, marketing techniques, plans and forecasts; new product
information, information concerning methods and manner of operations and
information relating to the identity and location of all past, present and
prospective customers and suppliers.

 

1.15 DATE OF THE CHANGE OF CONTROL. The date the first of any of the events
described in Section 1.11 occurs.

 

1.16 DISABILITY. A medically determinable physical or mental impairment that can
be expected to result in death or to last for a continuous period of not less
than twelve (12) months and that entitles the Executive to receive disability
benefits under the Company’s group disability insurance policy.

 

1.17 EXCISE TAXES. The tax imposed on any excess parachute payments by Section
4999 of the Code.

 

1.18 EXECUTIVE. Mark A. Klein, an individual.

 



-4-

Klein Employment Agreement October 10, 2017

 

 

1.19 GOOD REASON. For purposes of this Agreement, the Executive will have “Good
Reason” to terminate the Executive’s employment with the Employer if any of the
events specified in the safe harbor definition of good reason in the rules and
regulations under Internal Revenue Code Section 409A occur without the
Executive’s consent (provided the Employer does not cure the effect of such
event within thirty (30) days following its receipt of written notice of such
event from the Executive). The safe harbor definition of good reason is
currently contained in Rule 1.409A-1(n)(2)(ii). Notwithstanding the foregoing,
Good Reason shall cease to exist for an event on the ninetieth (90th) day
following the later of its occurrence or the Executive's knowledge thereof,
unless the Executive has given the Employer written notice of such event and the
Executive's intent to terminate for Good Reason prior to such date.

 

1.20 NON-COMPETITION AREA. The geographic area within fifty (50) miles of the
Company’s main office, as may be amended pursuant to Section 5.1(b).

 

1.21 NON-COMPETITION PERIOD. The period beginning on the effective date of this
Agreement and extending throughout the two (2) year period following the
Executive’s Termination, as may be amended pursuant to Section 5.1(b).

 

1.22 PROTECTION PERIOD. The period beginning six (6) months before the date of
the Change of Control and ending twenty-fourth (24) months after the Change of
Control.

 

1.23 RELEASE. The “Release” described in Section 4.7.

 

1.24 TERM. The term of this Agreement, including any extensions or renewals, as
set forth in Article 2.

 

1.25 TERMINATES. The Executive’s “separation from service” within the meaning of
Section 409A of the Code from the Company and all persons with whom the Company
would be considered a single employer under Sections 414(b) and (c) of the Code.

 

ARTICLE 2: TERM

 

The Term of this Agreement shall be from the Effective Date through the end of
the thirty-sixth (36th) consecutive calendar month beginning on or immediately
after the Effective Date. Unless the Company notifies the Executive in writing
to the contrary at least ninety (90) days before the end of the twelfth (12th)
consecutive calendar month beginning after the Effective Date (and, thereafter,
anniversaries of the Effective Date) the Term of this Agreement will
automatically be extended for an additional twelve (12) calendar month period.
Notwithstanding the foregoing, this Agreement will terminate on the earliest of
the following to occur:

 

(a)The Executive agrees, in writing, to terminate this Agreement, whether or not
it is replaced with a similar agreement; or

 

(b)All payments due under this Agreement have been fully paid.

 



-5-

Klein Employment Agreement October 10, 2017

 

 

ARTICLE 3: EMPLOYMENT PROVISIONS.

 

3.1 POSITION AND DUTIES. The Executive shall continue to be employed by the
Company and/or its Affiliates pursuant to the terms and conditions of this
Agreement and, if elected to such position by the shareholders and/or the
applicable board of directors, shall serve as the Chairman of the Board of
Directors, President and Chief Executive Officer of the Company, as well as
President of RDSI Banking Systems (RDSI) and President of The State Bank and
Trust Company (State Bank). Prior to any Termination, during the Term:

 

(a)The Executive shall have the authority commensurate with the Executive’s
position and such duties as shall be determined from time to time by the Board
and shall report directly to the Board. In addition, the Executive shall serve
as a member of the Board, if elected to such position by the shareholders of the
Company;

 

(b)The Executive will further perform such other duties and hold such other
positions related to the business of the Company and its Affiliates as may from
time to time be reasonably requested of the Executive by the Board;

 

(c)Except as otherwise set forth in this Agreement, the Executive will devote
all of the Executive’s skills and the Executive’s full business time and
attention to the Executive’s duties hereunder and in furtherance of the business
and interests of the Company and its Affiliates and will not directly or
indirectly render any services of a business, commercial or professional nature
to any person or organization without the prior written consent of the Board;
provided, however, that the Executive may devote reasonable periods required
for: (i) serving as a director, trustee or member of a committee of any
organization involving no actual, potential or perceived conflict of interest
with the interests of the Company or any Affiliate; (ii) delivering lectures,
fulfilling speaking engagements, teaching at educational institutions or
business organizations; (iii) engaging in charitable and community activities;
and (iv) managing the Executive’s personal investments, but only if the
activities set forth in this paragraph do not, individually, or together,
interfere with the performance of Executive’s duties and responsibilities
hereunder, as may be reasonably determined by the Board or any committee
thereof. Executive agrees to notify, and obtain the written approval (which
approval shall not be unreasonably withheld) of, the Board, Lead Independent
Director or an appropriate committee of the Board before engaging in any
activity described in subsections (i) or (iii) of this Section 3.1(c); and

 

(d)Upon termination of the Executive’s employment hereunder for any reason, the
Executive shall cease to hold any position as an officer (or any other similar
position) of the Company or any Affiliate and shall resign from all positions as
an officer or director (or any other similar position) in all corporations,
partnerships, limited liability companies or other entities for which the
Executive is serving, at the Company’s request, as an officer or director (or in
such other similar position). Nothing in this provision prohibits Executive from
continuing as a director of the Company, if so elected by the Company’s
shareholders, and/or continuing to perform services on behalf of the Company so
long as such continuation of services does not prevent a separation from service
as that term is defined under Section 409A of the Code.

 

3.2 COMPENSATION DURING EMPLOYMENT.

 

(a)Base Salary. During the Term, the Executive will receive an annual base
salary of $352,783, payable in accordance with the Company’s regular payroll
payment practices but not less frequently than monthly. The Board will review
the Executive’s base salary annually and, in its sole discretion, may recommend
increases to the amount of such base salary based upon procedures of the Company
that determine adjustments for other executives of the Company.

 



-6-

Klein Employment Agreement October 10, 2017

 

 

(b)Annual Bonus. During the Term, the Executive may be eligible for incentive
bonus payments in an amount and payable at such time or times as determined by
the Board in its sole discretion.

 

3.3. FRINGE BENEFITS AND EXPENSES DURING EMPLOYMENT.

 

(a)Fringe Benefits. During the Term, the Company will provide the Executive with
all health and life insurance coverages, disability programs, tax-qualified
retirement plans, equity compensation programs, and similar fringe benefit
plans, paid holidays, paid vacation, and such other fringe benefits of
employment as the Company may provide from time to time to actively employed and
similarly situated employees of the Company. Notwithstanding any provision
contained in this Agreement, the Company may discontinue or terminate at any
time any employee benefit plan, policy or program described in this Section
3.3(a), now existing or hereafter adopted, to the extent permitted by the terms
of such plan, policy or program and will not be required to compensate the
Executive for such discontinuance or termination. Termination or discontinuance
of any such plan, policy or program shall not give the Executive Good Reason to
terminate the Term and the Executive’s employment hereunder.

 

(b)Expenses. During the Term, the Company shall reimburse the Executive for all
reasonable travel, industry, entertainment, and out-of-pocket and miscellaneous
expenses incurred by the Executive in connection with the performance of the
Executive’s business activities under this Agreement in accordance with the
existing policies and procedures of the Company pertaining to reimbursement of
such expenses to senior executives.

 

(c)Vehicle. During the Term, the Executive shall remain entitled to the use of
any vehicle provided by the Company as of the Effective Date. The provision of
any replacement vehicle or payment of a vehicle allowance shall be determined by
the Board in the sole discretion and shall be provided or paid in accordance
with the Company’s policies and procedures relating to the provision of vehicles
and the payment of vehicle allowances, if any, as may be in effect from time to
time.

 

(d)Liability Insurance. The Executive shall be covered by any liability
insurance policies covering directors and officers that the Company elects to
carry from time to time; provided, however, that nothing in the foregoing shall
be construed as a requirement that the Company purchase such liability
insurance.

 

ARTICLE 4: PAYMENTS UPON TERMINATION

 

4.1 Termination for Cause/Without Good Reason. If the Executive is Terminated
for Cause or voluntarily Terminates without Good Reason, all rights of the
Executive under this Agreement shall cease as of the effective date of such
Termination, except that the Executive shall be entitled to receive: (a) any
accrued but unpaid Base Salary through the date of such Termination, which shall
be paid within thirty (30) days following the date of Termination; and (b) any
unreimbursed business expenses or other payments and benefits to which the
Executive is then entitled under the employee benefit plans of the Company as of
the date of such Termination, payable in accordance with the terms of such
plan(s).

 



-7-

Klein Employment Agreement October 10, 2017

 

 

4.2 TERMINATION WITHOUT CAUSE/FOR GOOD REASON OUTSIDE OF A PROTECTION PERIOD.
If, during the Term and outside of a Protection Period, the Executive is
involuntarily Terminated other than for Cause or voluntarily Terminates for Good
Reason, the Company shall:

 

(a)Provided that the Release has become irrevocable, continue the Executive’s
Base Salary for twenty-four (24) months following the Executive’s date of
Termination. The payments due under this Section 4.2(a) shall, subject to
Section 4.6, begin within sixty (60) days following the Executive’s Termination
and be paid in accordance with the Company’s normal payroll practices, subject
to applicable withholdings and taxes;

 

(b)Provided that the Release has become irrevocable, within sixty (60) days
following the Executive’s Termination, subject to Section 4.6, pay to the
Executive a lump sum cash amount equal to twenty-four (24) times the monthly
COBRA premium for the group health, dental and vision insurance in which the
Executive (and the Executive’s family, if applicable) was enrolled immediately
before the Executive’s Termination, subject to applicable withholdings and
taxes; and

 

(c)Pay to the Executive the Accrued Obligations.

 

Notwithstanding the foregoing, if the sixty (60) day window would span two
years, the payment will be made in the second year.

 

4.3 TERMINATION FOR ANY REASON DURING THE PROTECTION PERIOD. If, during a
Protection Period that occurs during the Term, the Executive Terminates for any
reason, no amount shall be payable under this Agreement.

 

4.4 PAYMENT OF MONEY DUE DECEASED/DISABLED EXECUTIVE. If, during the Term while
employed and outside of the Protected Period, the Executive dies or Terminates
in connection with a Disability, the Executive will be entitled to a severance
benefit equal to the difference between (a) the benefits described in Sections
4.2, and (b) the benefits otherwise payable in connection with the Executive’s
death or disability under the Corporation’s fringe benefit programs. Amounts
payable under this Section 4.4 in connection with the death of the Executive
shall be payable to the Executive’s Beneficiary.

 

4.5 SIX-MONTH DISTRIBUTION DELAY FOR SPECIFIED EMPLOYEES. Notwithstanding
anything in this Agreement to the contrary, in the event that the Executive is a
“specified employee” (as defined in Section 409A of the Code) of the Company,
determined pursuant to the Company’s policy for identifying specified employees,
on the date of the Executive’s Termination, no payment on account of the
Executive’s Termination shall be made until the first (1st) day of the seventh
(7th) month following the date of Termination (or, if earlier, the date of the
Executive’s death). The cumulative amount paid on such day shall include any
payments that could not be made during such period.

 

4.6 RELEASE. As a condition to receiving any payments under this Agreement,
other than payment of the Accrued Obligations, the Executive must release the
Company, the Change Entity and all of their Affiliates, and all of their
employees and directors (the “Released Parties”) from any and all claims that
the Executive may have against the Released Parties up to and including the date
the Executive signs a Waiver and Release of Claims (the “Release”) in the form
provided by the Company and that release has become irrevocable. Notwithstanding
anything to the contrary in this Agreement, the Executive acknowledges that the
Executive is not entitled to receive, and will not receive, any payments
pursuant to this Agreement unless and until the Executive provides the Company
with said Release prior to the first date that payment is to be made or is to
commence.

 



-8-

Klein Employment Agreement October 10, 2017

 

 

ARTICLE 5: COVENANTS

 

5.1 NON-COMPETITION. In consideration of the benefits provided in this
Agreement:

 

(a)Executive hereby acknowledges and recognizes the highly competitive nature of
the business of the Company and its Affiliates. Accordingly, in consideration of
the compensation and benefits described in this Agreement, during the
Non-Competition Period, Executive shall not:

 

(i)Within the Non-Competition Area, provide financial or executive assistance to
any person, firm, corporation or enterprise engaged in (1) the banking or
financial services industry (including bank holding companies), or (2) any other
activity in which the Company or an Affiliate engaged as of either the beginning
of the Non-Competition Period and the Date of the Change of Control; or

 

(ii)Directly or indirectly contact, solicit or induce any person, corporation or
other entity who or which is a customer or referral source of the Company or an
Affiliate during the term of Executive’s employment or on the date of
Termination of Executive’s employment, to become a customer or referral source
for any person or entity other than the Company and its Affiliates; or

 

(iii)Directly or indirectly solicit, induce or encourage any employee of the
Company or its Affiliates, who is employed during the term of Executive’s
employment or on the date of Termination of Executive’s employment, to leave the
employ of the Company or its Affiliates or to seek, obtain or accept employment
with any person or entity other than the Company or its Affiliates.

 

(b)It is expressly understood and agreed that, although Executive and the
Company and its Affiliates consider the restrictions contained in this Section
5.1 reasonable for the purpose of preserving for the Company and its Affiliates,
their good will and other proprietary rights, if a final judicial determination
is made by a court having jurisdiction that the Non-Competition Area, the
Non-Competition Period or any other restriction contained in this Section 5.1 is
an unreasonable or otherwise unenforceable restriction against Executive, the
provisions of this Section 5.1 shall not be rendered void, but shall be deemed
amended to apply as to such maximum time and territory and to such other extent
as such court may judicially determine or indicate to be reasonable.

 



-9-

Klein Employment Agreement October 10, 2017

 

 

(c)The existence of any immaterial claim or cause of action of the Executive
against the Company or its Affiliates, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company or
its Affiliates, of this covenant. The Executive agrees that any breach of the
restrictions set forth in this Section 5.1 will result in irreparable injury to
the Company and its Affiliates for which they will have no adequate remedy at
law and the Company and its Affiliates shall be entitled to injunctive relief in
order to enforce the provisions hereof and/or seek specific performance and
damages.

 

(d)The Company and the Executive agree that the prohibition against competition
in paragraph (a) of this Section 5.1 is void and of no force or effect if a
Change of Control occurs before the Executive’s Termination or at the same time
the Executive’s Termination occurs.

 

5.2 UNAUTHORIZED DISCLOSURE. During the term of Executive’s employment, or at
any later time, the Executive shall not, without the written consent of the
Board (or the board of directors of an Affiliate) or a person authorized
thereby, knowingly use or disclose to any person, other than an authorized
employee of the Company or such Affiliate, or a person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by the
Executive of the Executive’s duties as an executive of the Company and its
Affiliates, any material Confidential Information obtained by the Executive
while in the employ of Company and its Affiliates with respect to any of the
services, products, improvements, formulas, designs or styles, processes,
customers, customer lists, methods of business or any business practices of the
Company and its Affiliates, the disclosure of which could be or will be damaging
to the Company or its Affiliates; provided, however, that Confidential
Information shall not include any information known generally to the public
(other than as a result of unauthorized disclosure by the Executive or any
person with the assistance, consent or direction of the Executive) or any
information of a type not otherwise considered confidential by persons engaged
in the same business or a business similar to that conducted by the Company and
its Affiliates or any information that must be disclosed as required by law.

 

5.3 NON-DISPARAGEMENT. The Executive agrees that during the Term and following
the termination of the Executive’s employment, the Executive shall not make any
public statements which disparage the Company or any Affiliate or any of their
respective directors, officers or employees, and the Company and its Affiliates
shall make reasonable efforts to prevent their directors, officers or employees
from making any public statements which disparage the Executive. Nothing in the
foregoing is intended to prohibit the Executive or the Company and its
Affiliates, its directors, officers or employees from making truthful statements
required by order of a court, governmental body or regulatory body having
appropriate jurisdiction.

 

5.4 RETURN OF PROPERTY. The Executive agrees that, upon the termination of the
Executive’s employment, the Executive shall promptly return to the Company any
keys, credit cards, passes, confidential documents or material, or other
property belonging to the Company or any Affiliate, and the Executive shall also
return all writings, files, records, correspondence, notebooks, notes and other
documents and things (including any copies thereof) containing confidential
information or relating to the business or proposed business of the Company or
any Affiliate or containing any Confidential Information relating to the Company
or any Affiliate, except any personal diaries, calendars, rolodexes or personal
notes or correspondence.

 



-10-

Klein Employment Agreement October 10, 2017

 

 

5.5 COOPERATION. The Executive agrees that during the Term and following the
termination of the Executive’s employment, the Executive shall be reasonably
available to testify truthfully on behalf of the Company and its Affiliates in
any action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to assist the Company and its Affiliates, in all reasonable
respects in any such action, suit, or proceeding, by providing information and
meeting and consulting with the Board, or their representatives or counsel, or
representatives or counsel to the Company and its Affiliates, as requested;
provided, however that the same does not materially interfere with Executive’s
then-current professional activities, and that Executive shall be reasonably
compensated for the Executive’s time.

 

ARTICLE 6: MISCELLANEOUS

 

6.1 NOTICE. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

  If to the Executive: Mark A. Klein     At the last address on file with the
Company         If to the Company: SB Financial Group, Inc.     Human Resource
Director     401 Clinton Street     Defiance, OH 43512         If to the Change
Entity: At the address provided

 

or to such other address as Executive, the Company or the Change Entity may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.

 

6.2 SUCCESSORS; BINDING AGREEMENT. This Agreement shall inure to the benefit of
and be binding upon the Company and its Affiliates and Executive, their
respective personal representatives, heirs, assigns or successors; provided,
however, that the Executive may not commute, anticipate, encumber, dispose of or
assign any payment herein except as specifically set forth in Sections 6.10(d)
and (e) of this Agreement.

 

6.3 SEVERABILITY. If any provision of this Agreement is declared unenforceable
for any reason, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect.

 

6.4 WAIVER; AMENDMENT. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and an executive officer specifically designated by the
Board. No waiver by either party, at any time, of any breach by the other party
of, or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. This
Agreement may be amended or canceled only by mutual agreement of the parties in
writing.

 



-11-

Klein Employment Agreement October 10, 2017

 

 

6.5 LIMITATION OF DAMAGES FOR BREACH OF AGREEMENT. In the event of a breach of
this Agreement, by either the Company or the Executive, each hereby waives to
the fullest extent permitted by law the right to assert any claim against the
others for punitive or exemplary damages. Except as described in Section 6.6, no
party be entitled to the recovery of attorneys’ fees or costs. The Executive is
not required to mitigate the amount of any payment described in this Agreement
by seeking other employment or otherwise, nor will the amount of any payment or
benefit provided for in this Agreement be reduced by any compensation or
benefits the Executive earns, or is entitled to receive, in any capacity after
Termination or by reason of the Executive’s receipt of or right to receive any
retirement or other benefits attributable to employment.

 

6.6 ARBITRATION. Any controversy or claim arising out of, or relating to this
Agreement, or the breach thereof, except for any claims brought by the Company
or its Affiliates for equitable relief or an injunction to enforce the
restrictive covenants contained in Article 5, will be settled by arbitration in
Defiance County, Ohio in accordance with the Rules of the American Arbitration
Association, and judgment upon the award rendered by the arbitrator or
arbitrators may be entered in any court having jurisdiction thereof. Each party
will bear its own costs of arbitration, except that the parties will share the
cost of the arbitrator equally. Notwithstanding the foregoing, if the Executive
is the prevailing party in the arbitration, the Employer will reimburse the
Executive’s reasonable costs of arbitration, including reimbursement of
reasonable attorneys’ fees. The arbitrator shall not be bound by the rules of
evidence and procedure of the courts of the State of Ohio, but shall be bound by
the substantive law applicable to this Agreement. The decision of the
arbitrator, absent fraud, duress, incompetence or gross and obvious error of
fact, shall be final and binding upon the parties and shall be enforceable in
courts of proper jurisdiction.

 

6.7 LAW GOVERNING. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, without regard to its conflicts
of law principles.

 

6.8 VALIDITY. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

6.9 HEADINGS. The section headings of this Agreement are for convenience only
and shall not control or affect the meaning or construction or limit the scope
or intent of any of the provisions of this Agreement.

 

6.10 OTHER PROVISIONS.

 

(a)Except as expressly provided in this Agreement, the Executive’s right to
receive the payments described in this Agreement will not decrease the amount
of, or otherwise adversely affect, any other benefits payable to the Executive
under any other plan, agreement or arrangement.

 

(b)The Executive is not required to mitigate the amount of any payment described
in this Agreement by seeking other employment or otherwise, nor will the amount
of any payment or benefit provided for in this Agreement be reduced by any
compensation or benefits the Executive earns, or is entitled to receive, in any
capacity after Termination or by reason of the Executive’s receipt of or right
to receive any retirement or other benefits attributable to employment.

 



-12-

Klein Employment Agreement October 10, 2017

 

 

(c)Except as expressly provided elsewhere in this Agreement, the amount of any
payment made under this Agreement will be reduced by amounts the Company or its
Affiliate, as applicable, is required to withhold in payment (or in anticipation
of payment) of any income, wage or employment taxes imposed on the payment.

 

(d)The right of an Executive or any other person to receive any amount under
this Agreement may not be assigned, transferred, pledged or encumbered except by
will or by applicable laws of descent and distribution. Any attempt to assign,
transfer, pledge or encumber any amount that is or may be receivable under this
Agreement will be null and void and of no legal effect. However, this Section
6.10 will not preclude payment of any benefit to which a deceased Executive is
entitled.

 

(e)Subject to Section 6.10(d), this Agreement inures to the benefit of and may
be enforced by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

(f)If the Executive’s employment relationship shifts between the Company and any
related entity before a Change of Control or after a Change of Control, between
the Change Entity and any entity related to the Change Entity and there has been
no intervening Termination, this Agreement will remain in full force and effect
and for all purposes of this Agreement, the Executive’s new employer will be
substituted for the Executive’s prior employer.

 

(g)If the entity that employs the Executive ceases to be related to the Company,
whether or not as part of a transaction that constitutes a Change of Control,
this Agreement will remain in full force and effect.

 

6.11 ENTIRE AGREEMENT. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof, and the parties have made no
agreement, representations, or warranties relating to the subject matter of this
Agreement that are not set forth herein. This Agreement may be amended only by
mutual written agreement of the parties. This Agreement and any amendment
thereto may be executed in one or more counterparts.

 

6.12 REGULATORY LIMITATIONS. Notwithstanding anything to the contrary contained
herein, the Executive acknowledges and agrees that any payments made to the
Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned on compliance with the provisions of 12 U.S.C. §1828(k) and Part 359
of the FDIC’s regulations (12 C.F.R. Part 359), which provisions contain certain
prohibitions and limitations on the making of “golden parachute” and certain
indemnification payments by FDIC-insured institutions and their holding
companies. In the event any payments to the Executive pursuant to this Agreement
are prohibited or limited by the provisions of such statute and/or regulation,
the Company (a) shall pay the maximum amount that may be paid after applying
such limitations; and (b) will use its commercially reasonable efforts to obtain
the consent of the appropriate regulatory authorities to the payment of any
amount that otherwise cannot be paid due to the application of such limitations.
The Executive agrees that the Company shall not have breached its obligations
under this Agreement if it is not able to pay all or some portion of any payment
due to the Executive as a result of the application of these limitations.

 

6.13 SECTION 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Code and, to the maximum extent permitted by law, shall be
interpreted, construed and administered consistent with this intent. None of the
Company or its Affiliates, or any other person shall have liability in the event
this Agreement fails to comply with the requirements of Section 409A of the
Code. Nothing in this Agreement shall be construed as the guarantee of any
particular tax treatment to the Executive.

 



-13-

Klein Employment Agreement October 10, 2017

 

 

6.14CLAWBACK. Notwithstanding the foregoing:

 

(a)In the event that, following the Executive’s termination (other than for
Cause), within six months following the date of termination, it is later
discovered that Cause to terminate the Executive existed, the Executive shall
forfeit any right to future payments or benefits under this Agreement (other
than payment of the Accrued Obligations) and, at the discretion of the Board or
the board of directors of an Affiliate, as applicable, shall repay any payments
made by the Company to the Executive within 30 days following the determination
by the Board or the board of directors of the Affiliate, as applicable, that
Cause existed, upon receipt of written notice of the same.

 

(b)If the Company or an Affiliate is required to prepare an accounting
restatement due to material non-compliance of the Company or such Affiliate, as
a result of misconduct by the Executive, with any financial reporting
requirement under any applicable laws, the Executive shall reimburse the Company
or such Affiliate for all amounts received under any incentive compensation
plans, programs or arrangements from the Company or such Affiliate during the 12
month period preceding the date of such restatement.

 

The Executive agrees that the Company and its Affiliates shall be entitled to
recovery of its reasonable costs in enforcing any right described in this
Section 6.14.

 

6.15 REMEDIES CUMULATIVE. No remedy conferred upon a party by this Agreement is
intended to be exclusive of any other remedy, and each and every remedy shall be
cumulative and shall be in addition to any other remedy given under this
Agreement or current or future law or in equity. The failure of either party to
insist in any instance on the strict performance of any provision of this
Agreement or to exercise any right hereunder will not constitute a waiver of
such provision or right in any other instance.

 

6.16 OPPORTUNITY TO REVIEW. The Executive represents that the Executive has been
provided with an opportunity to review the terms of this Agreement with legal
counsel

 

6.17 NO PRESUMPTION. The parties agree that this Agreement is the product of
negotiations between parties representing by legal counsel and that the
presumption of interpreting ambiguities against the drafter of this Agreement
shall not apply.

 

[signature page attached]

 



-14-

Klein Employment Agreement October 10, 2017

 

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Agreement to be duly executed in their respective names and, in
the case of the Company, by its authorized representative, on the date first
written above.

 

SB FINANCIAL GROUP, INC.

        By: /s/ Anthony V. Cosentino   Its: EVP, Chief Financial Officer        
EXECUTIVE         /s/ Mark A. Klein   Mark A. Klein  

 



-15-

Klein Employment Agreement October 10, 2017

 

 

EXHIBIT A

 

SB FINANCIAL GROUP, INC.

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

FOR MARK A. KLEIN

 

DESIGNATION OF BENEFICIARY

 

Pursuant to the terms of the Amended and Restated Employment Agreement dated
January 22, 2018 (“Agreement”) between myself and SB Financial Group, Inc., I,
Mark A. Klein, hereby designate the following beneficiary(ies) to receive
payments which may be due under such Agreement after my death:

 

Primary Beneficiary:

                            Name   Address   Relationship           Contingent
Beneficiary(ies):                             Name   Address   Relationship    
                Name   Address   Relationship

 

The primary beneficiary named above shall be the Beneficiary defined in the
Agreement if he or she is living at the time a payment thereunder becomes due
and payable, and the contingent beneficiary named above shall be the designated
beneficiary referred to in the Agreement only if he or she is living at the time
a payment becomes payable and the primary beneficiary is not then living.

 

This designation hereby revokes any prior designation which may have been in
effect.

 

 

Date:                                      Mark A. Klein         Acknowledged
by:               (Company Officer)

 

 

-16-

Klein Employment Agreement October 10, 2017

 

